IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1051-11



             EX PARTE YEKATERINA TANKLEVSKAYA, Appellant




            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIRST COURT OF APPEALS
                            HARRIS COUNTY



       Per curiam. Alcala, J., not participating.

                                      OPINION


       Appellant was convicted of possession of less than two ounces of marijuana. She was

sentenced to four days in jail. Later, the Immigration and Naturalization Services initiated

removal proceedings against her.

       Appellant filed a writ application pursuant to Art. 11.072 alleging that she received

ineffective assistance of counsel under Padilla v. Kentucky, 559 U.S. 356 (2010). The trial
                                                                    TANKLEVSKAYA - 2


court denied relief. On appeal, the Court of Appeals reversed, holding that counsel was

ineffective under Padilla. Ex parte Tanklevskaya, 361 S.W.3d 86 (Tex. App. – Houston [1 st

Dist.] 2011).

       The State has filed a petition for discretionary review of this decision. The U.S.

Supreme Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does

not have retroactive effect. Chaidez v. United States, __ U.S. __, 133 S. Ct. 1103 (2013).

Today, we adopted that Court’s reasoning as a matter of state law in Ex parte De Los Reyes,

No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).

       The Court of Appeals in the instant case did not have the benefit of our opinion in De

Los Reyes. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

De Los Reyes.




DATE DELIVERED: March 20, 2013

PUBLISH